Citation Nr: 0922054	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-00 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, status post heart attacks, to include as due to 
herbicide exposure and as secondary to diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from May 1970 to February 1972.  He was also a member of the 
Navy Reserves; there is no evidence of active duty as a 
Reservist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to the benefits sought.

The Veteran offered personal testimony at a May 2009 hearing 
held before the undersigned Veterans Law Judge via 
videoconference from the RO.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to 
herbicides during active duty service, either directly or on 
a presumptive basis.

2.  Diabetes mellitus, type II, was not first manifested 
during active duty service or during any applicable 
presumptive period; the preponderance of the evidence is 
against a finding that the currently diagnosed disease is 
related to service.

3.  Coronary artery disease was not first manifested during 
active duty service, and the preponderance of the evidence is 
against a finding that the currently diagnosed disease is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of diabetes mellitus, 
type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The criteria for service connection of coronary artery 
disease, status post heart attacks, are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Legally adequate notice was provided to the Veteran in 
January 2005 correspondence, which informed the Veteran of 
the elements of a claim for service connection under each of 
the applicable three theories of entitlement, described the 
evidence and information needed to substantiate the claims, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  This notice was sent prior to the 
initial adjudication of the claims.  The Board does note that 
information regarding VA policies and practices governing 
assignment of effective dates and disability evaluations was 
not provided, but such omission is a harmless error in this 
case.  As service connection is being denied, no effective 
date or evaluation shall be assigned.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
treatment records from 1999 to 2006 have been associated with 
the claims file, as have complete service treatment and 
personnel records.  VA has additionally obtained 
certification from the National Personnel Records Center 
(NPRC) regarding the Veteran's Vietnam service.  Finally, the 
Veteran has submitted, or VA has obtained on his behalf, 
private medical records from the W Eye Clinic and from the 
Hospital of UP.  The Veteran testified at a May 2009 hearing.  
While the veteran's representative indicated that there may 
be outstanding medical records available with the Social 
Security Administration (SSA), the Board notes that the file 
contains numerous requests by the RO for any records from 
SSA.  In a response, dated April 2008, the SSA National 
Records Center (NRC) indicated the following:  "[w]e cannot 
send the medical records you requested.  Such records do not 
exist; further efforts to obtain them will be futile."  The 
reply also noted that "[t]here are no medical records.  The 
individual did not file for disability benefits."  

The Board notes that no VA examinations have been performed.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Although current diagnoses are established, in light of the 
complete absence of any possible nexus to service for either 
claimed disability, either direct, presumptive, or secondary, 
no examination is necessary or required in this case.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
or available evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Service Connection

As the analysis of both claims are similar, and intertwined, 
they are herein discussed together.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Diabetes mellitus is a presumptive condition as a 
chronic disease, with a one year presumptive period, and as 
an herbicide-related disease, with no presumptive period.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the Veteran alleges that while serving in the Navy 
aboard the USS Niagara Falls, he physically set foot in 
Vietnam and hence was exposed to herbicides.  He therefore 
believes that he is entitled to service connection for 
diabetes mellitus, type II on the basis of presumption.  He 
has also argued that his current heart disease is related to 
herbicide exposure or, alternatively, to the diabetes on a 
secondary basis.

He has not alleged that either condition was first manifested 
on active duty, and the evidence of record does not support 
such a contention.  Service treatment records for the 
Veteran's period of active duty reveal no complaints or 
findings related to diabetes or cardiovascular disease, or 
any possible precursor condition, such as elevated blood 
sugars or blood pressures.  Annual examinations in connection 
with his Reserve service also show no findings consistent 
with the claimed disabilities, through March 1981.

The absence of any heart of diabetic disease in service, or 
for at least nine years after service, is against a finding 
of service connection on a direct basis for either 
disability, or on a presumptive basis for chronic disease in 
the case of diabetes.

Turning to the Veteran's theory of the case, that service 
connection for both diabetes and heart disease as a result of 
herbicide exposure, the Board finds that the claim must be 
denied on this ground as well.  The evidence of record does 
not permit a finding that the Veteran was exposed to 
herbicides in service.

Under 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that 
service.  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era").  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975; and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 
23, 1997).  The opinion also held that the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), which is the case here.

In a case somewhat similar to this one in that that appellant 
was stationed on a ship off the shores of Vietnam during the 
Vietnam Era, Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) upheld the Board's interpretation of the 
pertinent regulatory requirements.  The Board determined that 
for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict. 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the Federal 
Circuit reversed an earlier United States Court of Appeals 
for Veterans Claims (Court) ruling, in which the Court had 
rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) 
that required the service member's presence at some point on 
the landmass or the inland waters of Vietnam. Id.  In 
reversing, the Federal Circuit held that the appellant was 
free to show that he was actually exposed to herbicides while 
on board his ship as it traveled near the Vietnamese coast.  
He was not, however, entitled to the benefit of the 
presumptions set forth in 38 U.S.C. § 1116 and the 
corresponding VA regulations, which are limited to those who 
"served in the Republic of Vietnam."

After Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), following 
a supplemental opinion by the Federal Circuit in October 2008 
(Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the appellant 
appealed the Federal Circuit decision to the Supreme Court.  
Following a stay of Haas-related cases (see Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007)), the appellant filed a 
petition for a writ of certiorari to the Supreme Court, which 
the Supreme Court denied on January 21, 2009.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).

In sum, at the end of that legal process, the basic rule of 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008) applies.  That 
is, for purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman 
must have actually been present at some point on the landmass 
or the inland waters of Vietnam during the Vietnam conflict.

That is not the case here.  The Veteran served aboard the USS 
Niagara Falls throughout 1971.  NPRC has certified that from 
June 1971 to November 1971, the ship was repeatedly in the 
"official waters of the Republic of Vietnam," but could not 
state that the veteran actually had in-country service. 

It is the Veteran's contention that his ship made port in 
Danang, Vietnam, to take on and drop off various supplies.  
The USS Niagara Falls is a Mars-class combat stores ship; its 
primary duty was the underway replenishment of combat 
materiel.  The veteran contends that while the ship was in 
port, he was tasked with going ashore and obtaining or 
delivering supplies to the US base.  He stated at his hearing 
that this occurred only once.  He was not able, even under 
questioning by his representative and the undersigned, to 
provide specific dates or even a range of dates.  At most, 
the Veteran could say that the in-country visit was during 
the summer months, during baseball season.

The official history of the USS Niagara Falls does indicate 
that in 1970, prior to the Veteran's service, she did dock at 
a Vietnamese port for the transfer of supplies.  The history 
does not indicate that this took place again.  While is does 
seem reasonable on its face that a supply ship would dock to 
pick up supplies for distribution, the Veteran and the 
official history indicate that this was a rare occurrence.  
The Veteran's allegations cannot therefore be considered to 
be consistent with the facts and circumstances of his 
service.  His lay statement alone, without any corroboration, 
is not sufficient.  This is not to say that absolute proof or 
verification of the visit is required; here, the lay 
statement is outweighed by the other evidence of the 
circumstances of the Veteran's service.

The Board notes that the deck logs of the USS Niagara Falls 
would clearly establish whether the ship ever docked at 
Danang or any other Vietnamese port.  In this case, however, 
development for such records is not possible, as requests for 
these voluminous records are limited to two month windows, 
and the Veteran has been unable to provide such.  At best, 
his contention of "the summer" includes June, July and 
August; at worst, "baseball season" encompasses September 
and October as well.  Unless the Veteran can provide a more 
specific date, no meaningful additional development can be 
undertaken; the custodian of records will not reply to the 
request.

Because actual service on the landmass of Vietnam is not 
established, the Veteran may not be presumed to have been 
exposed to herbicides.  The Board notes that the Veteran does 
not contend, and the record does not show, any actual 
exposure to herbicides.  His duties did not involve the 
transportation or use of Agent Orange, and he does not state 
he was actually sprayed aboard ship.  

In the absence of exposure to herbicides, all claims based 
upon such exposure must be denied.  Service connection for 
diabetes and a heart disease on a presumptive basis for 
herbicide exposed Veterans is denied, and as diabetes is not 
service connected, clearly heart disease cannot be service 
connected on a secondary basis to it.

	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for coronary artery disease is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


